DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 22, 2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims:
1. (Currently Amended) A cache replacing method applied to a heterogeneous multi-core system, the heterogeneous multi-core system including at least one central 
determining a cache priority of first data accessed by the first application according to a performance parameter of the first application, the cache priority of the first data including a priority other than a predefined highest cache priority; 
caching the first data into a cache queue of the shared cache according to a predetermined cache replacement algorithm and the cache priority of the first data, and replacing data in the cache queue; 
adding a removal information queue, data replaced from the cache queue being stored in the removal information queue; 
determining, for the first data, whether a[[the]] number of times of hitting the removal information queue is greater than a[[the]] number of times of failing to hit the removal information queue; and 
if yes, updating an algorithm type identifier, and determining a cache replacement algorithm to be used according to the updated algorithm type identifier.

8. (Currently Amended) A cache managing method applied to a heterogeneous processing system in which a central processing unit CPU and a graphic processing unit GPU that share a cache are included, the method including: 
determining a type of a processor on which an application is running; 
determining a cache priority of the data accessed by the application based on the type of the processor on which the application is running and a performance parameter of the application; 

adding a removal information queue, wherein the data replaced from the cache queue being stored in the removal information queue; 
determining, for the data accessed by the application, whether a[[the]] number of times of hitting the removal information queue is greater than a[[the]] number of times of failing to hit the removal information queue; and 
if yes, updating an algorithm type identifier, and determining the cache replacement algorithm to be used according to the updated algorithm type identifier.

14. (Currently Amended) A cache replacing apparatus applied to a heterogeneous multi- core system, the heterogeneous multi-core system including at least one central processing unit CPU, at least one graphic processing unit GPU and a shared cache, wherein a first application is running on the GPU, the apparatus including: 
a cache determining circuit configured to, determine a cache priority of first data accessed by the first application according to a performance parameter of the first application, the cache priority of the first data including a priority other than a predefined highest cache priority; 
a data caching circuit configured to, cache the first data into a cache queue of the shared cache according to a predetermined cache replacement algorithm and the cache priority of the first data, and replace data in the cache queue; 

a cache replacement algorithm updating circuit configured to, determine, for the first data, whether a[[the]] number of times of hitting the removal information queue is greater than a[[the]] number of times of failing to hit the removal information queue, if yes, update an algorithm type identifier, and determine a cache replacement algorithm to be used according to the updated algorithm type identifier.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Applicant’s arguments, see pages 9-10, filed March 22, 2021, with respect to claims 1-3, 5-10, and 12-20 have been fully considered and are persuasive.  The rejection of claims 1-3, 5-10, and 12-20 has been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARRY T. MACKALL
Primary Examiner
Art Unit 2131



26 March 2021
/LARRY T MACKALL/Primary Examiner, Art Unit 2139